Citation Nr: 1709298	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Entitlement to a rating in excess of 50 percent for peripheral neuropathy of the right upper extremity. 

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity prior to July 9, 2013, and in excess of 40 percent thereafter. 

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity prior to July 9, 2013, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, September 2015, and March 2016, the Board remanded this appeal to the RO for additional claim development.  The appeal has now been returned to the Board for further adjudication.


FINDINGS OF FACT

1.  In March 2016 and March 2017, prior to the promulgation of a decision on the issue of entitlement to an initial rating in excess of 50 percent for peripheral neuropathy of the right upper extremity, the Veteran withdrew his appeal through submission of March 31, 2016 and March 16, 2017 statements prepared and signed by his appointed representative.

2.  In March 2016 and March 2017, prior to the promulgation of a decision on the issue of entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left  upper extremity, the Veteran withdrew his appeal through submission of March 31, 2016 and March 16, 2017 statements prepared and signed by his appointed representative.


3. In March 2016 and March 2017, prior to the promulgation of a decision on the issue of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity prior to July 9, 2013, and in excess of 40 percent thereafter, the Veteran withdrew his appeal through submission of March 31, 2016 and March 16, 2017 statements prepared and signed by his appointed representative.

4. In March 2016 and March 2017, prior to the promulgation of a decision on the issue of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity prior to July 9, 2013, and in excess of 40 percent thereafter, the Veteran withdrew his appeal through submission of March 31, 2016 and March 16, 2017 statements prepared and signed by his appointed representative.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for an initial rating in excess of 50 percent for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the Veteran's appealed claim for an initial rating an in excess of 40 percent for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of the Veteran's appealed claim for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity prior to July 9, 2013, and in excess of 40 percent thereafter have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4. The criteria for withdrawal of the Veteran's appealed claim for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity prior to July 9, 2013, and in excess of 40 percent thereafter have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing or on the record at a Board hearing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204.

Here, the Veteran withdrew his claim for all issues on appeal in writing on March 31, 2016 and again on March 16, 2017.  This withdrawal was clear, unambiguous, and was provided through the Veteran's authorized representative.  As such, no allegations of error of fact or law remain for appellate consideration of all issues on appeal and the matters are dismissed accordingly.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
















							(Continued on the next page)

ORDER

The appeal for entitlement to an initial rating in excess of 50 percent for service-connected peripheral neuropathy of the right upper extremity is dismissed.

The appeal for entitlement to an initial rating in excess of 40 percent for service-connected peripheral neuropathy of the left upper extremity is dismissed.

The appeal for entitlement to a rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity prior to July 9, 2013, and in excess of 40 percent thereafter is dismissed.

The appeal for entitlement to a rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity prior to July 9, 2013, and in excess of 40 percent thereafter is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


